Citation Nr: 1121765	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the recoupment of severance pay by withholding VA disability compensation benefits was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1989 to August 1989 and from September 1995 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In written argument dated in July 2008, the Veteran's accredited representative raised the issue of entitlement to TDIU.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The Board also notes that the appellant requested a Central Office Board hearing in connection with the current claim.  The Veteran subsequently, in a statement submitted by his representative, withdrew his request for a Central Office Board hearing.


FINDINGS OF FACT

1.  The Veteran received severance pay after he was discharged from service.

2.  Subsequent to active service, the Veteran was awarded entitlement to service connection for schizoaffective disorder and was assigned, after appeal to the Board, an initial evaluation of 50 percent disabling.

3.  In August 2006 the Veteran was advised that his severance pay would be recouped through the withholding of VA compensation until the amount was recouped.

4.  Partial payment of the monetary disability compensation benefit has been withheld, pending recoupment of the disability severance pay.


CONCLUSION OF LAW

The recoupment of severance pay by withholding the Veteran's VA disability compensation was proper.  10 U.S.C.A. §§ 1174, 1212; 38 U.S.C.A. §§ 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.700 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a waiver of recoupment of severance pay.  The Veteran argues that the recoupment of severance pay was improper because he did not receive the amount as a lump sum and that the recoupment was accomplished improperly by withholding an excessive percentage of his VA disability benefits in violation of 38 C.F.R. § 3.700.

The Veteran was placed on the Temporary Disability Retired List (TDRL) in October 1996.  In August 1997, the Veteran initiated a claim for service connection for asthma and major depression.  By a rating decision in February 1998, service connection was granted for asthma and nervous condition claimed as major depression.  The effective date assigned for both disabilities was November 12, 1997, the day following his separation from active service.  An initial noncompensable evaluation was assigned for asthma and an initial evaluation of 30 percent disabling was assigned for nervous condition claimed as major depression.  

Subsequently, in a Board decision dated in May 2000, the initial evaluation of the Veteran's service-connected schizoaffective disorder (claimed as nervous condition and major depression) was increased to 50 percent disabling, effective November 12, 1997.  This decision was implemented in a rating decision dated in June 2000.

In a rating decision, dated in April 2005, the RO increased the evaluation of the Veteran's service-connected bronchial asthma to 30 percent disabling, effective May 26, 2004.  In a rating decision, dated in July 2005, the Veteran was awarded entitlement to a total disability rating based on individual unemployability (TDIU), effective June 5, 2004.  Finally, in a rating decision dated in September 2005 the Veteran was granted an evaluation of 100 percent disabling for schizoaffective disorder, effective March 14, 2003.

An April 2006 letter reflects that the Veteran was removed from the TDRL and discharged for a physical disability, effective September 14, 2001, and that a disability severance payment was made to the Veteran.

In August 2006, the Veteran was advised that his VA disability compensation benefits would be withheld until the amount of his disability severance pay, representing the severance pay amount minus Federal taxes, was recovered.

The RO determined that the Veteran's schizoaffective disorder was initially rated as 50 percent disabling and, therefore, recouped the severance pay by withholding VA disability compensation at a monthly rate of 50 percent.  

The recoupment of the Veteran's severance pay from his VA disability compensation is required by Congress under 10 U.S.C.A. § 1174(h)(2), which states that:

A member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by [VA], but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay . . .

10 U.S.C.A. § 1174(h)(2).

Further, section 1212(d) of title 10, United States Code Annotated, specifically requires VA to deduct the amount of military disability severance pay a Veteran receives from any disability compensation for the same disability which VA may award the Veteran.  10 U.S.C.A. § 1212(d) provides that:

(1) The amount of disability severance pay received under this section shall be deducted from any compensation for the same disability to which the former member of the armed forces or his dependents become entitled under any law administered by the Department of Veterans Affairs.

(2) No deduction may be made under paragraph (1) in the case of disability severance pay received by a member for a disability incurred in line of duty in a combat zone or incurred during performance of duty in combat-related operations as designated by the Secretary of Defense.

(3) No deduction may be made under paragraph (1) from any death compensation to which a member's dependents become entitled after the member's death. 

10 U.S.C.A. 1212(d).

The recoupment of the Veteran's severance pay from his VA disability compensation is prescribed by Congress, and implemented by the VA in 38 C.F.R. § 3.700.  This regulation states that:

Not more than one award of pension, compensation, or emergency officers', regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in § 3.803 relating to naval pension and § 3.750(c) relating to waiver of retirement pay.  Not more than one award of pension, compensation, or dependency and indemnity compensation may be made concurrently to a dependent on account of more than one period of service of a Veteran.

38 C.F.R. § 3.700.

Specific to circumstances of severance pay, the regulation states that:

Where the disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay.  Prior to the initial determination of the degree of disability recoupment will be at the full monthly compensation rate payable for the disability or disabilities for which severance pay was granted.  Following initial determination of the degree of disability recoupment shall not be at a monthly rate in excess of the monthly compensation payable for that degree of disability.  For this purpose the term "initial determination of the degree of disability" means the first regular schedular compensable rating in accordance with the provisions of Subpart B, Part 4 of this chapter and does not mean a rating based in whole or in part on a need for hospitalization or a period of convalescence.  . . . Where entitlement to disability compensation was established on or after September 15, 1981, a Veteran may receive disability compensation for disability incurred or aggravated by service prior to the date of receipt of the severance pay, but VA must recoup from that disability compensation an amount equal to the severance pay.   . . . Where payment of severance pay was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of the severance pay less the amount of Federal income tax withheld from such pay.  . . .

38 C.F.R. § 3.700 (a)(3).

The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that the Veteran is not paid twice for the same disability.  See 38 U.S.C.A. § 5304; VAOPGCPREC 67-91, 56 Fed. Reg. 50,153 (Oct. 3, 1991).

The Veteran has acknowledged that he was separated from service due to his service-connected schizoaffective disorder and that subsequently, although years later, received severance pay.  The Veteran has not disputed the amount of severance pay received and subject to recoupment.  Rather, he argues that he did not receive a lump sum severance payment in September 2001 when he was separated.  The Veteran reports that he received a lump sum, representing the severance payment, in April or June 2006.

Here, the Veteran received his separation pay after September 30, 1996.  Therefore, the law requires VA to recoup an amount equal to the total amount of the Veteran's separation pay, less the Federal withholding tax.

The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of his after tax severance pay, received after he was discharged from service due to his service-connected disability, by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. §§ 1174(h)(2), 1212(c); 38 U.S.C.A. §§ 5107(a), 7104(c); 38 C.F.R. § 3.700(a)(3).  Therefore, since service connection was established for schizoaffective disorder and disability compensation was awarded, withholding is proper in order to recoup the amount of his Armed Forces disability severance pay.

Furthermore, the Board notes that after the RO's assignment of an initial evaluation of 30 percent disabling for schizoaffective disorder the Veteran appealed this evaluation to the Board.  Upon appeal, the Board granted and the RO subsequently implemented, an initial evaluation of 50 percent disabling for schizoaffective disorder.  The Board notes that the appeal of the original assignment of a disability rating was part of the original claim for service connection and not a claim for an increased rating.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  Therefore, the initial evaluation of 50 percent disabling for schizoaffective disorder represented the "initial determination of the degree of disability."  As such, the monthly recoupment rate was properly determined to be 50 percent.  38 C.F.R. § 3.700 (a)(3). 

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  As VA does not have any discretion in the recoupment of the separation pay, the Board finds that Veteran has failed to state a claim upon which relief may be granted, and that the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim must therefore be denied by operation of law.

Where the law is determinative of the issue on appeal, there is no further evidence to be developed. Accordingly, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq., are not applicable to this claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).


ORDER

The recoupment of severance pay by withholding VA disability compensation benefits was proper.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


